Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11, and 13-18 are presented for examination.
Claims 1-11 are currently amended.
Claims 13-18 are newly added.
Claim 12 is cancelled without prejudice.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13-18 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Wang EP No. 2,445,140, in view of Shakespeare et al., (hereinafter Shakespeare) U.S. Patent No. 10,127,023. 

As to claim 1, Wang teaches the invention as claimed, including a computer implemented method for automated configuration deployment in network 
receiving a start deployment request, wherein the start deployment request (abstract, claim 1, par. 0007-0008, 0019, 0027, 0046); 
starting a process corresponding to an alarm information and a notification message (par. 0026);
deleting from the network operations systems any already existing configuration concerning the target item (par. 0014-0016, 0018-0019, 0032 -deleting operation); 
fetching new configuration for the target item (par. 0032-0033, 0026, 0046 -inquiring operation, updating configuration information); and
deploying the new configuration in the network operations systems (abstract, par. 0004, 0017-0018, 0026, 0046 -adding configuration information of the outsourced part according to the message of notifying change of the configuration information). 
However, Wang does not explicitly teach a deployment request comprises identification of a target item and a work definition.  Shakespeare teaches a deployment request comprises identification of a target item and a work definition (abstract, col. 6, line 41-63, col. 7, line 30-53, col. 8, line 54-col. 9, line 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention was made to combine the teaching of Wang and Shakespeare in order to provide an efficient system for automatic synthesis of native mobile applications based on an application object model.
Wang teaches the invention as claimed, including the method of claim 1, further comprising providing through the user interface information about parameter values comprised in the deployed configuration (0037-0043). 

As to claim 4, Wang teaches the invention as claimed, including the method of any preceding claim, further comprising deactivating the target item prior to deleting any already existing configuration (par. 0014-0016, 0018-0019, 0032). 

As to claim 5, Wang teaches the invention as claimed, including the method of claim 4, further comprising reporting completed deactivation through a user interface (par. 0014-0016, 0018-0019, 0032). 

As to claim 6, Wang teaches the invention as claimed, including the method of any preceding claim, further comprising updating the new configuration prior to the deployment (abstract, par. 0004, 0017-0018, 0026, 0046). 

As to claim 7, Wang teaches the invention as claimed, including the method of any one of claims 1, further comprising receiving an initialization request prior to receiving the start deployment request, wherein the initialization request comprises identification of the target item; and updating new configuration associated with the target item in response to said initialization request (abstract, claim 1, par. 0004, 0007-0008, 0017-0019, 0026, 0046). 

Wang teaches the invention as claimed, including the method of any one of claims 1, further comprising automatically generating the new configuration prior to the deployment (par. 0026, 0046). 

As to claim 9, Wang teaches the invention as claimed, including the method of any preceding claim, further comprising automatically validating the new configuration against design rules (par. 0032, 0046). 

As to claim 10, Wang teaches the invention as claimed, including the method of any preceding claim, further comprising validating the new configuration against design rules prior to the deployment (par. 0026, 0032, 0046). 

Claims 11, 13-18 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.

Claim 2 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Wang EP No. 2,445,140, in view of Shakespeare et al., (hereinafter Shakespeare) U.S. Pub. No. 10,127,023, further in view of Zhu et al., (hereinafter Zhu) U.S. Pub. No. 2012/0066347.

As to claim 2, Wang-Shakespeare teaches the invention as claimed, including the method of claim 1; however, Wans-Shakespeare does not explicitly teach reporting completed deployment through a user interface.   Zhu teaches reporting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444